EXHIBIT 1 - JOINT FILING AGREEMENT The undersigned hereby agree that the Schedule 13G with respect to the shares of common stock of MagnaChip Semiconductor Corporation, dated as of January 23, 2012, is, and any amendments thereto (including amendments on Schedule 13D) signed by each of the undersigned shall be, filed on behalf of each of the undersigned pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934. Date:January 23, 2012 Southpaw Credit Opportunity Master Fund L.P. By: Southpaw GP LLC, its general partner By: /s/ Kevin Wyman Name: Kevin Wyman Title: Managing Member Southpaw Asset Management LP By: Southpaw Holdings LLC, its general partner By: /s/ Kevin Wyman Name: Kevin Wyman Title: Managing Member Southpaw Holdings, LLC By: /s/ Kevin Wyman Name: Kevin Wyman Title: Managing Member /s/ Kevin Wyman Kevin Wyman /s/Howard Golden Howard Golden
